DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Response to Amendment
Applicant filed a response and amended claim 18 on 11/02/2020. 

Response to Arguments
Applicant's amendment necessitated the revised rejection in view of Lee presented in this Office action below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 and its dependents claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 18 recites “a cartridge for a 3D printer, wherein the cartridge has a nozzle or is designed such that a predefined nozzle can be formed.” Claim limitation “the cartridge… is designed such that a predefined nozzle can be formed” is indefinite as it is unclear if the nozzle is an integral part of the cartridge or providing a nozzle is an intended use of the cartridge. Claim 18 and 19 recite ranges with respect to the nozzle length and diameter, and it is unclear if these ranges are to be interpreted as intended dimensions for an optional nozzle or the dimensions of an integral component of the claimed cartridge.

Claim 22 recites “wherein the cartridge is designed such that a nozzle is formed by cutting or by puncturing.” There is insufficient antecedent basis for “a nozzle” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG-PUB 2014/0167300) in view of Napadensky (PG-PUB 2010/0140850) and Stevenson (PG-PUB 2015/0089881).
Regarding claim 18, Lee teaches a photo-curable composition for artificial teeth and denture base (Claim 1) for three-dimensional printing [0021], [0067]-[0068], comprising:
photo-curable organic compounds [0073];
surface-treated inorganic filler, wherein the average diameter of less than about 300 nm (0.3 microns, i.e., less than 5 microns) [0045];
photo-initiator [0039]; 
colorant [0023]; and 
stabilizer [0023].

Lee teaches the composition has a first viscosity of 1500-5000 cps (i.e., 1.5 - 5 Pa*s) at ambient temperature (Abstract and Tables 1 and 2) and a second viscosity of lower than 50-500 cps at a temperature higher than 60 degrees Celsius (Abstract and Tables 1 and 2).



As to (1), Napadensky teaches a photo-curable composition for three-dimensional printing with dental applications ([0003], [0043]), wherein the composition is stored and/or held in a sealed, opaque cartridge (Figure 1 and [0043]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed method of storing and holding the composition of Lee with a sealed, opaque cartridge as taught by Napadensky, a functionally equivalent mechanism for storing and/or holding a three-dimensional printing composition.  

	As to (2), Stevenson teaches an additive manufacturing apparatus (Figure 1B), wherein the nozzle comprises a cylindrical end region (Figure 1B and [0119]) with a length (Figure 1B, item 161) of at least about 0.1 mm and not greater than 10 mm [0120] and the internal nozzle diameter (Figure 1B, item 162) at an outlet is at least 0.1 microns and not greater than 80 microns [0118] (i.e., the ratio of the length of the nozzle to the internal diameter overlaps with the claimed range of 1 to 30 times). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the shape of the nozzle of Lee in view of Napadensky with the shape of the nozzle of Stevenson, a functionally equivalent additive manufacturing nozzle. One of ordinary skill in the art would be motivated to incorporate the dimensions of the nozzle of Stevenson. 

As to (3), Lee in view of Napadensky and Stevenson teaches the viscosity of the composite material in the non-cured state to the nozzle diameter is in a range of 1500-5000 cps (i.e., 1.5 - 5 Pa*s) and the nozzle diameter is in the range of 0.1 microns-80microns. Therefore, the ratio of the viscosity of the composite material in the non-

Regarding claim 19, Lee in view of Napadensky and Stevenson teaches the cartridge as applied to claim 18, wherein the greatest filler particle size is 300 nanometers (Lee, [0045]) and the nozzle diameter is at least 0.1 microns and not greater than 80 microns (Stevenson, [0118]). Lee in view of Napadensky and Stevenson teaches the size ratio of the nozzle diameter of the cartridge to a greatest particle size of the composite material can be 10:1 (e.g., nozzle diameter of 3 microns and the particle size of 300 nanometers). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG-PUB 2014/0167300) in view of Napadensky (PG-PUB 2010/0140850) and Stevenson (PG-PUB 2015/0089881), as applied to claim 18, in further view of Ikuta (WO2005084581).
	Regarding claim 20, Lee in view of Napadensky and Stevenson teaches the cartridge as applied to claim 18.
Lee in view of Napadensky and Stevenson does not teach a piston for displacing the composite material through the nozzle out of the cartridge.
	Ikuta teaches an apparatus for ink jet binder method of producing three-dimensional structure [0002], comprising a piston rod can be inserted from the upper end opening portion of the syringe, and the piston rod is driven upward and downward inside the syringe by a stepping motor 8 (Figure 1 and [0084]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the cartridge structure and dispenser mechanism of Lee in view of Napadensky and Stevenson with the syringe and rod of Ikuta, a functional equivalent structure for dispensing a composite material for three-dimensional printing. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG-PUB 2014/0167300) in view of Napadensky (PG-PUB 2010/0140850) and Stevenson (PG-PUB 2015/0089881), as applied to claim 18, in further view of Yamabe (PG-PUB 2013/0216270). 
	Regarding claim 21, Lee in view of Napadensky and Stevenson teaches the cartridge as applied to claim 18, wherein the components of the composition (e.g., pigments) should be sized to be injectable from the nozzle of the print head without severely clogging the nozzle, capillaries, or other parts of the printing equipment (Lee, [0058]).
Lee in view of Napadensky and Stevenson does not teach a sieve is positioned in the cartridge, before the outlet of the nozzle, through which the composite material passes during displacement from the cartridge.
	Yamabe teaches the sieve body includes a frame that is cylindrical, a filter disposed at the bottom of the frame, wherein the sieve body has a function of containing toner particles supplied to the frame and sieving toner particles to remove coarse toner particles therefrom [0059].
	One of ordinary skill in the art at the time of the effective filing date of the invention would recognize that the sieve body of Yamabe filters large particles from passing while allowing smaller particles to pass through the nozzle for printing. It would have been obvious to one of ordinary skill in the art to apply the known mechanism of a sieve within a cartridge as taught by Yamabe to filter large particles as desired by Lee in view of Napadensky and Stevenson to prevent clogging of the nozzle. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG-PUB 2014/0167300) in view of Napadensky (PG-PUB 2010/0140850) and Stevenson (PG-PUB 2015/0089881), as applied to claim 18, in further view of Menchik (US 7,996,101).
	Regarding claim 22, Lee in view of Napadensky and Stevenson teaches the cartridge as applied to claim 18.
Lee in view of Napadensky and Stevenson does not explicitly teach the cartridge is designed such that a nozzle is formed by cutting or by puncturing.
Menchik teaches a cartridge apparatus for three-dimensional object printing (Title), wherein when cartridge is inserted into cartridge housing, tube may be punctured 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the inkjet cartridge and printhead of Lee in view of Napadensky and Stevenson with the cartridge and cartridge housing of Menchik.  

 Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG-PUB 2014/0167300) in view of Napadensky (PG-PUB 2010/0140850) and Stevenson (PG-PUB 2015/0089881), as applied to claim 18, in further view of Mulhaupt (US 6,942,830).
Regarding claim 23 and 24, Lee in view of Napadensky and Stevenson teaches the cartridge as applied to claim 18, comprising a reservoir and ink-jet type nozzle controlled by a controller (Napadensky, [0062]-[0063]). 
Lee in view of Napadensky and Stevenson does not teach at least one sealing element, wherein the sealing element is designed such that the cartridge is sealable against a pressurizing element, positionable on the cartridge, for displacement of the composite material, wherein said at least one sealing element is positioned on an outer region of the cartridge or in an inner region of the cartridge above the pressurizing element, which borders on a reservoir region, and the reservoir region contains the composite material.
Mulhaupt teaches a device for the production of three-dimensional objects, wherein the cartridge is a pneumatically operated dispenser with pipes to regulate the pressure within the cartridges. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the inkjet dispensing mechanism of Lee in view of Napadensky and Stevenson with the pressurizing element and sealing . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG-PUB 2014/0167300) in view of Napadensky (PG-PUB 2010/0140850) and Stevenson (PG-PUB 2015/0089881), and Ikuta (WO2005084581), as applied to claim 20, with “Thermal Conductivity” applied as evidence only. 
	Regarding claim 25, Lee in view of Napadensky and Stevenson and Ikuta teaches the claim as applied to claim 18, wherein the cylindrical body of the outer periphery is made of aluminum (Ikuta, [0083]), and the thermal conductivity of aluminum is 205.0 W/mK as evidenced by “Thermal Conductivity.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742